         Case 2:18-cv-01601-NR Document 59 Filed 08/31/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

William McGreal, Sr. and Denise McGreal,         :      No. 2:18-cv-01601
husband and wife                                 :
                    Plaintiffs,                  :
            v.                                   :
                                                 :
Westmoreland County Children’s Bureau,           :
Shara Saveikis, Director of Westmoreland         :
County Children's Bureau, in her individual      :
and official capacity                            :      ELECTRONICALLY FILED
                                                 :
                      Defendants.                :


                             Joint Stipulation of Dismissal

       IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that

this action shall be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, each party to bear its own costs and fees.


       Respectfully submitted:

 /s/Nathan F. Fulk.                                      /s/David A. Regoli________
                                                        David A. Regoli, Esquire
Nathan F. Fulk, Esquire                                 Counsel for Defendants
Counsel for Plaintiffs                                  2 North Main Street, 1st Floor
THE LINDSAY LAW FIRM, P.C.                              Solicitor’s Office
110 East Diamond St., Suite 301                         Greensburg, PA 15601
Butler, PA 16001                                        724-830-3583
724-282-6600                                            regoli@regolilaw.com
michele@lindsaylawfirm.com
nathan@lindsaylawfirm.com
       Case 2:18-cv-01601-NR Document 59 Filed 08/31/20 Page 2 of 3




                           IT IS SO ORDERED:



Date: ______________________________   _______________________________
             Case 2:18-cv-01601-NR Document 59 Filed 08/31/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

       I, Nathan F. Fulk, Esquire, hereby certify that on this 31st day of August, 2020, I

electronically filed the foregoing JOINT STIPULATION OF DISMISSAL with the Clerk

of Court using the CM/ECF system which will send notification of such filing to the

following:


                                David A. Regoli, Esquire
                                Counsel for Defendants
                              2 North Main Street, 1st Floor
                                    Solicitor’s Office
                                 Greensburg, PA 15601




                                          BY: /s/Nathan F. Fulk
                                          Nathan F. Fulk, Esquire
                                          Attorney for Plaintiffs
                                          PA I.D. #324691

                                          THE LINDSAY LAW FIRM, P.C.
                                          110 E. Diamond Street, Suite 301
                                          Butler, PA 16001
                                          Phone: (724) 282-6600
                                          nathan@lindsaylawfirm.com
